Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 12 July 2022 are acknowledged.    Claims 1-15 and 25-33 are currently pending and currently amended.  Claims 16-24 are cancelled.  Claims 1-15 and 25-33 are examined on the merits within. 

Withdrawn Rejections
3.	Applicants’ arguments, filed 12 July 2022, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1, 2, and 4 have been withdrawn. The 35 U.S.C. 102(a)(1) Rejections of Budde, Izumikawa et al., and Melachouris et al. have been withdrawn in view of the claim amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Stotler et al. in view of Budde.


Duplicate Claim Warning
4.	Applicant is advised that should claims 13-14 be found allowable, claims 31-32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Modified Rejections
Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-15 and 25-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stotler et al. (U.S. Patent No. 8,859,011).
	Regarding instant claims 1, 6-12, 15, and 26-33, Stotler et al. disclose a pharmaceutical or nutritional composition comprising calcium carbonate, a porosity increasing agent, and other excipients. See abstract. The calcium carbonate is ground calcium carbonate. See claim 2. With respect to claims 1 and 6-12, which recite product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The nutritional composition is useful in a method for supplementing calcium nutrition in a subject. The pharmaceutical composition is used in a method for treating a medical disorder aggravated by calcium deficiency, thus providing calcium fortification. See column 11, Ines 9-50.
	Regarding instant claims 2-5 and 25, pharmaceutical and nutritional compositions optionally further comprise one or more additional pharmaceutical or nutritional active ingredients. See column 10 ,lines 50-52.
	Regarding instant claim 13, the calcium carbonate has a volume mean particle size of about 12 to about 22 microns. See claim 3.
	Regarding instant claim 14, the composition is formulated as a solid oral formulation. See column 8, lines 17-23.
	Thus, the instant claims are anticipated by Stotler et al.

New Objections/Rejections
Claim Objections
7.	Claims 14 and 32 are objected to because of the following informalities: “or a an effervescent” should instead recite “or an effervescent”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-15 and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budde (EP2997833A1) in view of Stotler et al. (U.S. Patent No. 8,859,011).
Budde teaches surface reacted calcium carbonate as anticaking agents.  See abstract. The therapeutic and nutritional active of the calcium carbonate is a function of the compound.  Budde teaches that the surface-reacted calcium carbonate is a reaction product of natural ground or precipitated calcium carbonate with carbon dioxide and at least one acid in an aqueous medium, wherein the carbon dioxide is formed in situ by the acid treatment and/or is supplied from an external source.  See claim 1. The Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   Budde teaches a specific surface area of from 1 m2/g to 200 m2/g.  See claim 4.  The calcium carbonate is used in food compositions, feed compositions, nutraceuticals, cosmetics, etc.  Food compositions are oral.  See paragraph [0090].  The calcium carbonate is added to food composition including sugar, salt, eggs, milk, etc. which are formulation aids. See paragraph [0094].
Budde does not teach treating calcium deficiency.
Stotler et al. teach a pharmaceutical or nutritional composition comprising calcium carbonate, a porosity increasing agent, and other excipients.  See abstract. The calcium carbonate is ground calcium carbonate. See claim 2.  With respect to claims 1 and 6-12, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   The nutritional composition is useful in a method for supplementing calcium nutrition in a subject.  The pharmaceutical composition is used in a method for treating a medical disorder aggravated by calcium deficiency, thus providing calcium fortification.  See column 11, lines 9-50.  The pharmaceutical and nutritional compositions optionally further comprise one or more additional pharmaceutical or nutritional active ingredients.  See column 10, lines 50-52. The calcium carbonate has a volume mean particle size of about 12 to about 22 microns.  See claim 3.  The composition is formulated as a solid oral formulation.  See column 8, lines 17-23.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to treat a calcium deficiency with the functionalized calcium carbonate of Budde because both Budde and Stotler are directed to nutraceutical compositions comprising orally administrable calcium carbonate compositions.  Thus substitution of one calcium carbonate material for another should yield predictable results.  

Response to Arguments
	Applicants’ arguments filed 12 July 2022 have been fully considered but they are not persuasive. 
10.	Applicants argued, “The Examiner picks and choses from the distinct teaching.  Should the Examiner reassert one or  more documents in an obviousness rejection in the next Office action, it would require a new grounds of rejection which is not permitted to go Final. FCC is a reaction product that uses GCC or PCC which is not taught by Stotler.”
	In response to applicants’ arguments, the prior art is analyzed as a whole.  Thus it is not by picking and choosing but analyzing the prior art as a whole to arrive at the claimed invention.  Stotler et al. disclose a pharmaceutical or nutritional composition comprising calcium carbonate, a porosity increasing agent, and other excipients. See abstract. The pharmaceutical composition is used in a method for treating a medical disorder aggravated by calcium deficiency, thus providing calcium fortification. See column 11, Ines 9-50.  Thus Stotler et al. disclose treating calcium deficiency with calcium carbonate.  Since calcium carbonate is used to treat calcium deficiency, it has a function. Thus reading on functionalized calcium carbonate.  The limitations of how the calcium carbonate is functionalized are product by process limitations. It has not been established how this product differs from products made by other methods. It is noted that the product claims have been amended to method claims.  Thus the new rejection of Budde in view of Stotler et al. is necessitated by this amended.  
	Thus this rejection is maintained.
	
Conclusion
11.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615